 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT FOR THE
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9 UZMA SHAH, a U.S. citizen; and PRATAP               C18-1345-RSM
   SUNDAVADARA, a citizen of Great
10
   Britain,                                            SECOND
11                                                     STIPULATED MOTION AND
                                                       ORDER TO AMEND MOTION
12                                      Plaintiffs,
                                                       SCHEDULE
13                        v.
14 UNITED STATES CITIZENSHIP and
   IMMIGRATION SERVICES, an agency of
15
   the U.S. Government; and UNITED
16 STATES DEPARTMENT OF
   HOMELAND SECURITY, an agency of
17
   the U.S. Government,
18
                            Defendants.
19
20
                                               STIPULATION
21
22           COME NOW the parties, and hereby stipulate and request, pursuant to Federal

23 Rule of Civil Procedure 6(b), that the Court amend the current schedule for filing motions
24 for summary judgment as follows: Defendants’ opposition and cross-motion will be
25 extended from August 30, 2019, to October 11, 2019; Plaintiff’s response/reply will be
26 extended from September 23, 2019 to November 4, 2019; Defendants’ reply will be
27 extended from September 30, 2019 to November 11, 2019; and the noting date will be
28 extended from September 30, 2019 to November 11, 2019. As good cause for this


     Stipulation and [Proposed] Order                                 UNITED STATES ATTORNEY
     Case No. C18-1345 RSM - 1                                          1201 PACIFIC AVE., STE. 700
                                                                       TACOMA, WASHINGTON 98402
                                                                              (253) 428-3800
 1 stipulated extension, counsel for Defendants states that she will be in the office only
 2 sporadically for the next few weeks in order to address a family matter.
 3          Accordingly, the parties respectfully request this extension.
 4
       Dated this 20th day of August, 2019           Dated this 20th day of August, 2019.
 5
                                                     BRIAN T. MORAN
 6
                                                     United States Attorney
 7
        s/ William Frick                              s/ Patricia D. Gugin
 8                                                   PATRICIA D. GUGIN, WSBA #43458
       WILLIAM FRICK, WSBA#26648                     Assistant United States Attorney
 9     Law Office of William Frick                   United States Attorney=s Office
       719 Second Ave., Ste. 701                     1201 Pacific Ave., Suite 700
10
       Seattle, Washington 98104                     Tacoma, Washington 98402
11     Phone: 206-286-0167                           Phone: 253-428-3832
       Email: william@fricklaw.info                  Email: pat.gugin@usdoj.gov
12
13     Attorney for Plaintiffs                       Attorneys for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and [Proposed] Order                                   UNITED STATES ATTORNEY
     Case No. C18-1345 RSM - 2                                            1201 PACIFIC AVE., STE. 700
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
 1                                              ORDER

 2
             Pursuant to the foregoing Stipulation, it is hereby
 3
 4           ORDERED, ADJUDGED and DECREED that the schedule for filing motions for
 5 summary judgment is amended to reflect a noting date of November 11, 2019.
 6
   Defendant’s opposition and cross-motion will be filed on October 11, 2019. Plaintiff’s
 7
 8 response/ reply will be filed by November 4, 2019, and Defendant’s reply will be filed by
 9 November 11, 2019.
10
11           Dated this 23rd day of August 2019.
12
13                                              A
                                                RICARDO S. MARTINEZ
14                                              CHIEF UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and [Proposed] Order                               UNITED STATES ATTORNEY
     Case No. C18-1345 RSM - 3                                        1201 PACIFIC AVE., STE. 700
                                                                     TACOMA, WASHINGTON 98402
                                                                            (253) 428-3800
 1                                       CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that he/she is an employee/contractor in the
 3 Office of the United States Attorney for the Western District of Washington and is a
 4 person of such age and discretion as to be competent to serve papers.
 5            It is further certified that, on this date, I electronically filed the foregoing with the
 6 Clerk of the Court using the CM/ECF system, which will send notification of such filing
 7 to the following CM/ECF participant(s):
 8
     William Frick
 9
     William@fricklawfirm.info
10
11
              I further certify that on this date, I mailed by United States Postal Service the
12
     foregoing to the following non-CM/ECF participant(s)/CM/ECF participant(s), addressed
13
     as follows:
14
15 -0-
16
              Dated this 20th day of August, 2019.
17
18
                                                   /s/ Rebecca L. Clauson
19                                                 Rebecca L. Clauson, Legal Assistant
                                                   United States Attorney’s Office
20
                                                   1201 Pacific Ave., Ste. 700
21                                                 Tacoma, WA 98402
                                                   Telephone: (253) 428-3800
22
                                                   Facsimile: (253) 428-3826
23                                                 E-mail: Rebecca.clauson@usdoj.gov
24
25
26
27
28


      Stipulation and [Proposed] Order                                       UNITED STATES ATTORNEY
      Case No. C18-1345 RSM - 4                                                1201 PACIFIC AVE., STE. 700
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
